                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       vs.                                       )      CR No. 20-CR-01370-KWR
                                                 )
JULIAN LUCAS GARCIA, III,                        )
                                                 )
               Defendant.                        )


                                NOTICE OF UNAVAILABILITY

       Undersigned counsel hereby notifies the Court and the parties that he is scheduled to be

out of the office and unavailable due to military reserve duty from July 12, 2021 through July 23,

2021. He will also be out of the office and unavailable for other reasons from October 11, 2021

through October 13, 2021 and from November 8, 2021 through November 10, 2021.

Undersigned counsel respectfully requests that, if possible, any court proceedings be sc heduled

outside of these periods.

                                                     Respectfully submitted,

                                                     FRED J. FEDERICI
                                                     Acting United States Attorney


                                                     /s/ Electronically Filed 04-30-2021
                                                     ALEXANDER F. FLORES
I certify that I filed the foregoing pleading        Assistant United States Attorney
with the Clerk of the Court using the                Post Office Box 607
CM/ECF system which is designed to serve a           Albuquerque, New Mexico 87102
copy upon counsel for Defendant.                     (505) 346-7274


       /s/
ALEXANDER F. FLORES
Assistant United States Attorney
